Citation Nr: 1624443	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran provided testimony at a March 2015 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


REMAND

In June 2015, the Board found that the September 2009 and January 2010 VA psychiatric examinations were inadequate, and remanded this matter for additional development, including specific remand instructions for a VA examination and opinion.  The matter has returned to the Board.  Unfortunately, the July 2015 VA examination and opinion do not substantially comply with the Board's remand, and remand is again necessary.

A remand by the Board confers upon an appellant the right to compliance with the terms of the remand order and imposes upon VA a duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the VA examiner did not address whether the change in diagnosis upon separation from service represents a progression of the prior in service diagnoses, including adjustment disorder, or a correction of an error in the prior diagnoses, or development of a new and separate condition; state specifically whether or not each criterion for Posttraumatic Stress Disorder (PTSD) is met, and instead stated a general conclusion; or address whether in service events of personal assault or military sexual trauma are at least as likely as not related to any other psychiatric disorder found upon examination.  Moreover, the opinion expresses some uncertainty about whether the Veteran experienced a sexual assault during service.

Once VA undertakes an examination, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that the Veteran has not been provided an adequate VA examination that accurately considers all the evidence of record, and the Board must remand for an additional examination and opinion.

It appears that the requested inservice hospitalization records have been associated with the record as have the VA medical records of Dr. Maria Catalano, Dr. Bonita Carine, and Dr. Karen Clark.  However, it appears that the private psychological records from Dr. Rhonda Cameron are still not associated with the record. Therefore, the Veteran should be provided an opportunity to submit the records directly, or to authorize VA to obtain those records on her behalf.  All available VA and non-VA treatment records should be obtained, to include any records provided by the clinicians identified in the Board hearing transcript.  38 U.S.C.A. § 5103A(a)-(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611(1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records for any psychiatric disability, to specifically include records from Dr. Rhonda Cameron from December 2008 to May 2009.  The Veteran is also advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them.

2.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any psychiatric disabilities found.  The examiner must review the claims file and should note that review in the report.  Any further indicated tests and studies to include psychological studies should be conducted to identify all current psychiatric disorders, to include any diagnosis of PTSD due to in-service personal assault.  The examiner must address the Veteran's lay statements and the service medical records noting reports of malaise and depression.  A complete rationale should be given for all opinions and conclusions expressed.

(a)  The examiner should diagnose all psychiatric disabilities present.  With respect to PTSD, the examiner should review the claimed in-service stressors to determine whether exposure to a claimed in-service stressor of personal assault has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD pursuant to DSM-IV have been satisfied.  The examiner should specifically state whether or not each criterion for a diagnosis of PTSD is met.  If a PTSD diagnosis is deemed appropriate, the examiner should comment upon the link between the current symptomatology and the claimed in-service personal assault or military sexual trauma.

(b)  With respect to any other psychiatric disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability, to specifically include depressive disorder, is related to any incident of the Veteran's active duty service, to include the claimed in-service events of personal assault or military sexual trauma.

(c)  The examiner must address the service medical records initial inservice diagnosis of adjustment disorder and the diagnosis of a personality disorder upon separation.  Does the change in diagnoses represent a progression of the prior diagnoses, correction of an error in the prior diagnoses, or development of a new and separate condition?  Is any current psychiatric disability related to a continuation of that disability noted during service?

3.  Then, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

